                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DARRELL PRIDY, GREGORY NABORS,                      )
MICHAEL SANDERS, and RANDALL                        )
ABSTON, on behalf of themselves and all             )
others similarly situated,                          )
                                                    )
         AND                                        )
                                                    )
LOCAL UNION 702 OF THE UNITED                       )
ASSOCIATION OF JOURNEYMEN                           )
AND APPRENTICES OF THE PLUMBING                     )
AND PIPEFITTING INDUSTRIES,                         )     No. 3:19-cv-00468
                                                    )     District Judge Aleta A. Trauger
         Plaintiffs,                                )
                                                    )     CLASS ACTION
v.                                                  )     JURY DEMAND
                                                    )
PIEDMONT NATURAL GAS COMPANY,                       )
INC.                                                )
                                                    )
         AND                                        )
                                                    )
DUKE ENERGY CORPORATION,                            )
as the alter ego or successor in liability to       )
PIEDMONT NATURAL GAS COMPANY,                       )
INC.                                                )
                                                    )
         Defendants.                                )

                   MEMORANDUM OF LAW IN SUPPORT OF
         MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

         Defendants Piedmont Natural Gas Company, Inc. (“Piedmont Gas”) and Duke Energy

Corporation (“Duke Energy”) (collectively, “Defendants”) have moved the Court pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure to dismiss each of the five claims asserted by

Plaintiffs Local Union 702 of the United Association of Journeymen and Apprentices of the




4816-7605-2144.2
                                                1


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 1 of 26 PageID #: 307
Plumbing and Pipefitting Industries (the “Union”) and Darrell Pridy, Gregory Nabors, Michael

Sanders, and Randall Abston (collectively, the “Individual Plaintiffs”).

                                          I.      Introduction

         This lawsuit appears to be the result of some of the Union’s members being dissatisfied

with the bargain their Union made with Piedmont Gas in April 2018. In a prior collective

bargaining agreement (“CBA”), Piedmont Gas and the Union agreed to allow bargaining unit

employees to accrue sick leave, and to “bank it,” carrying it over from year to year. In subsequent

CBAs, Piedmont Gas and the Union adopted a different sick leave policy, and stopped further

accruals to sick leave banks, but again agreed to allow bargaining unit employees to maintain their

previously-banked sick leave. Those agreements are reflected in the parties’ CBAs. In April 2018,

after engaging in collective bargaining, Piedmont Gas and the Union entered into the current

generation CBA which changed the overall leave benefits for bargaining employees. Going

forward, sick leave would be governed by Piedmont Gas’s Sick and Family Care Pay Policy, other

paid leave benefits (like parental leave) were added, and previously-recognized sick leave banks

were retired. Defendants first learned of this dispute nearly a year later when this lawsuit was

threatened against Duke, Piedmont Gas’s corporate parent. The claims made in this lawsuit have

never been raised through the Union’s and Piedmont Gas’ contractual dispute resolution process.

         Plaintiffs’ claims, as pled, fail for multiple reasons dictating dismissal of this action: First,

Duke Energy has never employed Piedmont Gas’s employees or engaged in collective bargaining

with the Union on their behalf. Duke Energy is Piedmont Gas’s corporate parent, not its alter ego

nor its legal successor. Even accepting Plaintiffs’ pled factual allegations as true, Plaintiffs fail to

state a claim against Duke Energy. Second, the Union’s breach of contract claim and the Individual

Plaintiffs’ claim made pursuant to the Employee Retirement Income Security Act of 1974

4816-7605-2144.2
                                                    2


    Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 2 of 26 PageID #: 308
(“ERISA”) both fail because neither have previously been raised through the parties’ contractual

dispute resolution process. Third, the Individual Plaintiffs’ ERISA claim fails to state a claim

because the sick leave program at issue was a “payroll practice” not an ERISA-governed welfare

plan. Fourth, the Individual Plaintiffs’ age discrimination claim is preempted by § 301 of the

Labor Management Relations Act (“LMRA”).

                                         II.      Factual Background1

A.       Duke Energy acquires Piedmont Gas in 2016.

         Duke Energy is an American electric power holding company. (2nd Am. Compl. at ¶¶ 7,

10). In 2016, it acquired Piedmont Gas. (Id. at ¶ 11). Piedmont Gas thereafter became a subsidiary

of Duke Energy, although it remains a separately incorporated entity. (Id.).

         To support their argument that Piedmont Gas and Duke Energy are predecessor/successor

entities and/or “alter egos” of each other, Plaintiffs rely upon the following allegations: Piedmont

Gas does not operate separately from Duke Energy, (Id. at ¶ 37); Piedmont Gas merged with Duke

Energy,2 (Id. at ¶ 38); Piedmont Gas is wholly owned by Duke Energy, (Id. at ¶ 39); Piedmont Gas

shares the same corporate governance as Duke Energy, (Id. at ¶ 40); Piedmont Gas operates as a

business unit of Duke Energy, (Id. at ¶ 42); Piedmont Gas employees receive their paychecks,

pensions, and savings plans benefits from Duke Energy, (Id. at ¶¶ 45-46); and Piedmont Gas’

website does not distinguish between Piedmont Gas and Duke Energy, (Id. at ¶¶ 49-52).




1
  The facts summarized herein are taken from the Second Amended Complaint and are accepted as true for purposes
of this motion only.
2
   As a matter of corporate law, the legal effect of a merger is that two distinct legal entities “merge” to become a
single legal entity. See, e.g., Performance Sys., Inc. v. U.S., 382 F. Supp. 525, 531 (M.D. Tenn. 1973). As discussed
more fully herein, the Court need not accept Plaintiffs’ pled legal conclusions -- like the existence of a merger -- as
true. Regardless, this pled legal conclusion is contradicted by Plaintiffs’ other pled allegations. Duke Energy and
Piedmont Gas did not merge into a single entity because, as Plaintiff’s effectively concede in their pleading, both
entities exist separately.
4816-7605-2144.2
                                                          3


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 3 of 26 PageID #: 309
          For many years prior to the acquisition (and since), Piedmont Gas’s bargaining unit

employees have been represented by the Union. (Id. at ¶ 16). The terms and conditions of

employment for those bargaining unit employees have been governed by a series of CBAs

negotiated between Piedmont Gas and the Union. (Id. at ¶¶ 16-32).

B.        The parties’ various collective bargaining agreements include private contractual
          dispute resolution remedies.

          Plaintiffs trace their legal theories back to the CBA between the Union and Piedmont Gas

in effect from 1989 to 1992 (the “1989 CBA”), (id. at ¶ 19), and excerpts of the 1989 CBA and

subsequent 1999 CBA. (See id. at Exs. A, B). Defendants attach hereto complete copies of the

2004 CBA, the 2008 CBA, the 2012 CBA, and the current generation 2018 CBA. (See Exhibits

1-4).

          Each CBA contained a provision governing the settlement of disputes arising under the

CBA. In the 2018 CBA,3 that provision is found at Article XII, and includes a multi-step dispute

resolution process that is mandatory unless waived by mutual consent. (2018 CBA, Ex. 4 Art. XII

at 13).

          At the first step, a grievance must be raised within five working days after the action giving

rise to the grievance, which results in a discussion between “the employee concerned and/or the

Union Representative(s) and the employee’s immediate Supervisor/Manager.” If the grievance is

not resolved through that discussion, then within five working days, the Union must submit the

matter in writing to the relevant Manager, and the Manager must thereafter respond within five

working days. Grievances that are not resolved at the first step go to the second step.




3
  The 2018 CBA expressly supplants all prior CBAs, (see 2018 CBA, Ex. 4 at 1), and thus contains the operative
dispute resolution provision.
4816-7605-2144.2
                                                      4


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 4 of 26 PageID #: 310
         At the second step, the Union must appeal the Manager’s decision in writing to the

Managing Director within ten working days. A meeting must take place between the Union

Committee and the Managing Director within ten working days of the appeal, after which the

Managing Director must respond within five working days. Grievances that are not resolved at the

second step go to the third step.

         At the third step, the Union must appeal in writing the Managing Director’s decision to the

Managing Director for Human Resources within five working days. A meeting must take place

between the Union Committee and the Managing Director for Human Resources within fifteen

working days of the appeal, after which the Managing Director for Human Resources must respond

within ten working days.

         Grievances that are not resolved after the third step may be submitted to arbitration at the

written request of either party. If the aggrieved party fails to submit the grievance in writing or

fails to appeal to the next step of the procedure within the time limit provided, the grievance shall

be deemed not to exist and no action shall be taken by either party.

C.       In 1989, the Union and Piedmont Gas negotiate a sick leave benefit for employees.

         The Union’s various CBAs with Piedmont Gas address customary topics of collective

bargaining, including employee benefits. One such benefit is paid sick leave. In Article X of the

1989 CBA, the Union and Piedmont Gas agreed to a sick leave provision according to which

employees accrued a given amount of paid leave (based on length of service) to continue their

wages in the event of absences “because of illness, or a noncompensable injury.” (See 1989 CBA,

2nd Am. Compl. Ex. A, Art. X at 22-25). Article X on its face does not establish a trust or a fund

of any nature because sick leave is merely one of several benefits to provide wage continuation for

certain absences, (see id.), and Plaintiffs do not allege otherwise, (see generally 2nd Am. Compl.).

4816-7605-2144.2
                                                  5


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 5 of 26 PageID #: 311
         As of the Union’s and Piedmont Gas’s 1999 CBA, the parties continued to provide

contractual sick leave in the event of “bona fide personal illness” to provide “pay for the time they

would have regularly worked.” (See 1999 CBA, 2nd Am. Compl. Ex. B, Art. X at 32). From 1989

through the 1999 CBA, employees were permitted to carry over accrued sick leave from year to

year, maintaining their cumulative available leave in a “sick leave bank.” (2nd Am. Compl. at ¶

20).

D.       In 2004, the Union and Piedmont Gas negotiate a different sick leave benefit for
         employees.

         In 2004, the Union and Piedmont Gas negotiated a different sick leave provision. Effective

January 1, 2005, employees were credited with 12 days of sick leave for use in certain

circumstances throughout the year, but those credited days could not be carried over to the next

year. (See 2004 CBA, Ex. 1 Art. X at 22). Employees were also for the first time offered a short

term disability benefit. (Id. at 21).   In addition, while no additional leave could be added to

employees’ prior sick leave banks, the Union and Piedmont Gas agreed that employees could

continue to maintain their prior sick leave banks, (see id at 20).

         The Union and Piedmont Gas negotiated similar sick leave and short term disability

provisions in their 2008 and 2012 CBAs. (See 2008 CBA, Ex. 2 Art. XVI at 18-20; 2012 CBA,

Ex. 3 Art. XVI at 18-19).

E.       In 2018, the Union and Piedmont Gas once again negotiate a different sick leave
         benefit.

         On April 14, 2018, after customary negotiations, the Union and Piedmont Gas entered into

a new CBA. Plaintiffs allege that, during negotiations, Piedmont Gas did not bargain over sick

leave benefits. (2nd Am. Compl. at ¶ 33). That allegation is disputed. What is indisputable,

however, is that the 2018 CBA, to which the Union agreed, removes any continuation of

4816-7605-2144.2
                                                 6


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 6 of 26 PageID #: 312
recognition of sick leave banks, and provides the following as the parties’ contractual sick leave

benefit:

                                            ARTICLE XVI
                                            SICK LEAVE

         Sick time shall be in accordance with the Company’s Sick and Family Care Pay
         Policy, or successor policies as amended from time to time. It is agreed that no
         changes will be made without prior notification and the opportunity for full
         discussion with the Union.

(2018 CBA, Ex. 4 Art. XVI at 19). That change was accompanied by other changes to leave

benefits in the 2018 CBA, including the addition of parental leave, (id., Art. CVII at 20), and

enhanced bereavement leave, (id., Art. XIX at 21).

         Neither the Union, who entered into the 2018 CBA, nor the Individual Plaintiffs on whose

behalf the Union negotiated the 2018 CBA, allege that they grieved Piedmont Gas’s administration

of sick leave consistent with the operative sick leave provision after the 2018 CBA went into effect.

In fact, the first Piedmont Gas learned of a potential dispute was in mid-2019 when Plaintiffs

informed Duke Energy of this threatened action.

                                          III.     Argument

A.       Standard of review.

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

Further, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. “[A] court considering a motion to dismiss can

4816-7605-2144.2
                                                    7


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 7 of 26 PageID #: 313
choose to begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. at 679.



B.       Duke Energy is not a proper party to this action.

         Plaintiffs’ claims arise out of contracts between the Union and Piedmont Gas, not Duke

Energy. (See, e.g., 2018 CBA). The facts pled regarding Duke Energy’s legal relationship to

Piedmont Gas as its corporate subsidiary do not establish Plaintiffs’ legal conclusion that Duke

Energy “is an alter ego and/or successor in liability to Piedmont Gas, and as such is obligated and

bound by the applicable collective bargaining agreements described [in the Second Amended

Complaint].” (2nd Am. Compl. at ¶ 11). As a matter of law, Duke Energy is Piedmont Gas’s

corporate parent, not its alter ego and/or legal successor.

                 “It is a general principle of corporate law deeply ‘ingrained in our economic
         and legal systems’ that a parent corporation (so-called because of control through
         ownership of another corporation's stock) is not liable for the acts of its
         subsidiaries.” United States v. Bestfoods, 524 U.S. 51, 61, 118 S. Ct. 1876, 1884
         (1998).

Moreover, common ownership and control of two affiliated entities does not establish that one is

responsible for the liabilities of the other: “[I]t is entirely appropriate for directors of a parent

corporation to serve as directors of its subsidiary, and that fact alone may not serve to expose the

parent corporation to liability for its subsidiary’s acts.” Bestfoods, 524 U.S. at 61 (quoting

American Protein Corp. v. AB Volvo, 844 F.2d 56, 57 (2d Cir. 1988), cert. denied, 488 U.S. 852,

102 L. Ed. 2d 109, 109 S. Ct. 136 (1988)).“Control through the ownership of shares does not fuse

the corporations, even when the directors are common to each.” Id. (quoting Kingston Dry Dock

Co. v. Lake Champlain Transp. Co., 31 F.2d 265, 267 (2d Cir. 1929) (L. Hand, J.)).



4816-7605-2144.2
                                                    8


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 8 of 26 PageID #: 314
         1.        Duke Energy is not Piedmont Gas’s legal successor.

         As Piedmont Gas’s corporate parent, any alleged liability Duke Energy has for Piedmont

Gas’s obligations must arise, if at all, under a theory of corporate veil-piercing and not successor

liability. Successor liability and corporate veil-piercing are “separate legal doctrines”--the former

addresses the relationship between a “corporation and its predecessor,” and the latter the

relationship between a “corporation and its current owner.” See In re Welding Fume Prods. Liab.

Lit., 2010 WL 2403355, *8 (N.D. Ohio June 11, 2010). “As courts within this circuit and

elsewhere have recognized, ‘[s]uccessor liability enables claimants to seek recourse from the

successor that has replaced or entirely taken over the original entity.’ On the other hand, if the

original entity has not gone anywhere, ‘there is no successor—and no successor liability.’” Pridy

v. Duke Energy Corp., No. 3:19-cv-00468, 2019 U.S. Dist. LEXIS 205188 (M.D. Tenn. Nov. 26,

2019) (Trauger, J.) (citations omitted).

         Here, the facts pled in the Second Amended Complaint do not state a claim for successor

liability. Duke Energy did not “succeed” Piedmont Gas; it acquired it as a wholly owned

subsidiary. The original entity has not gone anywhere. Piedmont Gas remains a fully functional,

distinct legal entity, as evidenced by the fact Plaintiffs are currently suing Piedmont Gas over a

collective bargaining agreement which the Union negotiated and entered into with Piedmont Gas

in 2018, two years after the Duke Energy acquisition. Piedmont Gas now operates as a corporate

subsidiary of Duke Energy. As a matter of law, this makes Duke Energy the corporate parent of

Piedmont Gas, not its successor. Because there are no allegations (nor could there be) that Duke

Energy succeeded Piedmont Gas, there can be no successor liability. Count V of the Second

Amended Complaint (for Liability on Behalf of Defendant Duke Energy as Successor in Interest

to Defendant Piedmont Gas) should accordingly be dismissed.

4816-7605-2144.2
                                                 9


    Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 9 of 26 PageID #: 315
         2.        Plaintiffs have not pled facts which, if true, would make Duke Energy
                   Piedmont Gas’s alter ego.

         The federal test4 for piercing the corporate veil requires the district court to weigh “(1) the

amount of respect given to the separate entity of the corporation by its shareholders; (2) the degree

of injustice visited on the litigants by recognition of the corporate entity; and (3) the fraudulent

intent of the incorporators.” Laborers’ Pension Trust Fund v. Sidney Weinberger Homes, Inc.,

872 F.2d 702, 703 (6th Cir. 1988).

         The alter ego doctrine is an equitable doctrine “developed to prevent employers from

evading obligations under the [National Labor Relations] Act merely by changing or altering their

corporate form.” NLRB v. Allcoast Transfer, 780 F.2d 576, 579 (6th Cir. 1986). In the labor

context, the doctrine operates to bind an employer to a collective bargaining agreement if it is

found to be an alter ego of a signatory employer. See id. at 582-83. Whether alter ego liability

applies in ERISA actions is a question of federal common law. Flynn v. Greg Anthony Constr.

Co., Inc., 95 F. App’x 726, 732 (6th Cir. 2003).

         The Sixth Circuit customarily divides potential alter-ego operations into two possible

circumstances: first, when the new entity begins operations but is “merely a disguised continuance

of the old employer,” and second, in a “double-breasted operation,”5 where “two or more

coexisting employers performing the same work are in fact one business, separated only in

form.” See NLRB v. Fullerton Transfer & Storage Ltd., Inc., 910 F.2d 331, 336 (6th Cir. 1990). In

the labor law context, if a case “involves neither a disguised continuance situation nor a double-


4
  The standard for whether the Individual Plaintiffs can pierce the corporate veil on their THRA claim would be
governed by state law. See Corrigan, et al. v. United States Steel Corp., 478 F.3d 718, 724 (6th Cir. 2006).
5
  The Sixth Circuit has confronted two common fact patterns in “double-breasted operation” cases: (1) the “classic”
double-breasting operation in which a union contractor creates a second, non-union company, and (2) the “reverse”
double-breasting situation in which a non-union company opens a sister company that becomes a union signatory.
Examples of each are discussed below.
4816-7605-2144.2
                                                        10


    Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 10 of 26 PageID #: 316
breasted operation . . . the alter ego doctrine is inapplicable.” Int’l Union, UAW v. Aguirre, 410

F.3d 297, 302 (6th Cir. 2005).

         The Sixth Circuit has adopted the following factors from the National Labor Relations

Board to analyze whether the alter ego doctrine applies: “whether the two enterprises have

substantially identical management, business, purpose, operation, equipment, customers,

supervision and ownership.” Nelson Elec. v. NLRB, 638 F.2d 965, 968 (6th Cir. 1981). No

individual factor is outcome determinative; instead, “all the relevant factors must be considered

together.” Allcoast Transfer, 780 F.2d at 582.

         Dismissal under Rule 12(b)(6) is appropriate where “the allegations in the amended

complaint do not adequately plead the existence of an alter-ego operation.” Trs. of Detroit

Carpenters Fringe Ben. Funds v. Patrie Constr. Co., 618 Fed. Appx. 246 (6th Cir. 2015). In

applying the relevant factors, federal courts have held that “generalized and conclusory allegations

regarding common ownership, employees, management, control, and decisionmaking . . . . are

essentially a recitation of the legal standard and are plainly insufficient to state a claim of alter ego

status.” Fillmore E. BS Fin. Subsidiary LLC v. Capmark Bank, 552 F. App’x 13, 15 (2d Cir. 2014);

see also Wehlage v. EmpRes Healthcare, Inc., 791 F. Supp. 2d 774, 782-83 (N.D. Cal. 2011)

(generalized allegations of common decisionmaking, operation, and shared “officers, directors and

employees” are insufficient to invoke the alter ego doctrine); Arctic Ocean Int’l, Ltd. v. High Seas

Shipping Ltd., 622 F. Supp. 2d 46, 54 (S.D.N.Y. 2009) (allegations consisting of little more than

“labels and conclusions that reflect formulaic recitations of the elements of a cause of action” are

insufficient to state an alter ego claim). An analysis of Sixth Circuit alter ego cases illustrates the

circumstances where an alter ego finding is appropriate and where it is not, and confirms that this

case falls into the latter category.

4816-7605-2144.2
                                                   11


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 11 of 26 PageID #: 317
         (a)       Cases finding alter ego.

         In NLRB v. Borg Warner Corp., 663 F.2d 666 (6th Cir. 1981) (per curiam), cert. denied,

457 U.S. 1105, 73 L. Ed. 2d 1313, 102 S. Ct. 2903 (1982), the Sixth Circuit found alter ego status

where a parent corporation had merely transferred work from one organized subsidiary to another

non-union subsidiary. There, the parent corporation created one subsidiary, Pony Express, to take

over the courier service of another subsidiary, Wells Fargo, leaving Wells Fargo as a separate

entity offering armored car services. Wells Fargo had a union collective bargaining agreement;

Pony Express did not. The two companies shared a number of top executives as well as common

offices, lock boxes, and post office boxes. The takeover of Wells Fargo's courier services was

accomplished by a "paper" sale of assets to Pony Express which then repainted the Wells Fargo

vans. Based on these circumstances, the court determined it was reasonable to conclude that the

transfer of work from one affiliated entity to another was for the fundamental purpose of evading

federal labor obligations.

         Similarly, the Sixth Circuit found three corporations, A.E. Ward, Ward Moving, and

Allcoast, to be alter egos in a paradigm example of classic double-breasting. See NLRB v. Allcoast

Transfer, Inc., 780 F.2d 576 (6th Cir. 1986). Harris served as the CEO and principle shareholder

of all three corporations. Harris began his operations with A.E. Ward. This corporation transported

goods interstate under its own license, transported goods intrastate, and also transported goods

interstate as an agent for Atlas Van Lines. As a result of an Atlas policy change, Harris divided his

operations, establishing Ward Moving to ship as Atlas’ agent. A.E. Ward continued its independent

operations. A further change in Atlas policy required Harris to change the name of A.E. Ward to

Allcoast Transfer. Allcoast continued to recognize the collective bargaining agreement executed

by A.E. Ward, but Ward Moving did not. The Sixth Circuit found alter ego status based upon the

4816-7605-2144.2
                                                 12


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 12 of 26 PageID #: 318
corporations’ common management, operations, facilities, equipment and supervisory and

operating and employees, and the fact that both Allcoast and A.E. Ward performed shipping as an

agent for Atlas. See id. at 582.

         (b)       Cases not finding alter ego.

         The Sixth Circuit analyzed the concept of “reverse double breasting” in Trustees of the

Resilient Floor Decorators Insurance Fund v. A&M Installations, Inc., 395 F.3d 244 (6th Cir.

2005), ultimately concluding that the alter ego doctrine did not apply. In that case, a former

employee of a non-union carpet sales company started a carpet installation company that hired

union labor. The companies shared office and warehouse space and secretarial staff, and the

president of the installation company was the former brother-in-law of the president of the sales

company. See id. at 246-47. The Sixth Circuit found that the two companies were not alter egos,

however, (1) because the non-union carpet sales company had no preexisting labor obligations to

evade, (2) because there was no “pervasive intermingling of funds and operations” as found in

other alter ego cases, and (3) because the installation company’s workers were, in fact, independent

contractors and not “employees” under ERISA. See id. at 248-49, 251.

         If an alter ego claim is not supported by adequate factual allegations, dismissal is

appropriate. See, e.g., Trs. of Detroit Carpenters Fringe Ben. Funds v. Patrie Constr. Co., 618

Fed. Appx. 246 (6th Cir. 2015) (affirming 12(b)(6) dismissal due to lack of factual support for

claims that employer and another company operated as alter egos in order to evade obligations

under CBA and ERISA); Int'l Union, UAW v. Aguirre, 410 F.3d 297 (6th Cir. 2005) (affirming

district court’s ruling on summary judgment that alter ego doctrine did not apply where case did

not involve a disguised continuance or double-breasted operation); Bd. of Trs. of the Cincinnati

Plumbing & Pipe Fitting Indus. Promotion Trust Fund v. Humbert, 768 Fed. Appx. 317 (6th Cir.

4816-7605-2144.2
                                                  13


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 13 of 26 PageID #: 319
2019) (affirming district court’s ruling on summary judgment that two companies were not alter

egos since equipment, supervision, and ownership was not shared, each company managed its own

trade work, each company had its own employees, the accounting firm maintained separate books

for each business, and the companies had different purposes and customers); Road Sprinkler

Fitters Local Union No. 669 v. Dorn Sprinkler Co., 669 F.3d 790 (6th Cir. 2012) (affirming district

court’s ruling on summary judgment that two companies were not alter egos where six factors

weighed against alter ego finding); Southward v. South Cent. Ready Mix Supply Corp., 7 F.3d 487

(6th Cir. 1993) (affirming district court’s ruling on summary judgment that successor company was

not alter ego of predecessor, and thus successor employer was not bound to terms of predecessor’s

collective bargaining agreement).

         (c)       Duke Energy is not Piedmont’s alter ego.

         Here, Duke Energy is neither a “disguised continuance” of Piedmont nor a double-breasted

operation. Plaintiffs allege, among other things, that Piedmont Gas does not operate separately

from Duke Energy, (2nd Am. Compl. at ¶ 37); Piedmont Gas merged with Duke Energy, (Id. at ¶

38); Piedmont Gas is wholly owned by Duke Energy, (Id. at ¶ 39); Piedmont Gas shares the same

corporate governance as Duke Energy, (Id. at ¶ 40); Piedmont Gas operates as a business unit of

Duke Energy, (Id. at ¶ 42); Piedmont Gas employees receive their paycheck, pension, and savings

plan benefits from Duke Energy, (Id. at ¶¶ 45-46); and Piedmont Gas’ website does not distinguish

between Piedmont Gas and Duke Energy, (Id. at ¶¶ 49-52).

         Plaintiffs’ allegations at paragraphs 37-53 of the Second Amended Complaint are naked

assertions devoid of factual enhancement. “[B]ecause they are no more than conclusions, [they]

are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. at 679. The bare allegation

that “Piedmont Gas does not operate separately from its parent company, Duke Energy” (see id.

4816-7605-2144.2
                                                 14


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 14 of 26 PageID #: 320
at ¶ 37) does not make it so, and without more, Count IV of the Second Amended Complaint (For

Liability on Behalf of Defendant Duke Energy Under Veil-Piercing/Alter Ego Theory) must be

dismissed.

         Even accepting Plaintiffs’ allegations as true for the sake of argument, they have failed to

state a claim against Duke Energy. The Second Amended Complaint does not allege the

management, business purpose, operation, equipment, customers, supervision and ownership of

Duke Energy is substantially identical to that of Piedmont. Rather, the only allegations touching

on the relevant factors are that Piedmont Gas does not operate separately from Duke Energy, (2nd

Am. Compl. at ¶ 37), Piedmont Gas is wholly owned by Duke Energy, (Id. at ¶ 39), and Piedmont

Gas shares the same corporate governance as Duke Energy, (Id. at ¶ 40).

         At best, Plaintiffs have alleged that the management, operation, and ownership of Duke

Energy and Piedmont overlap. Following the acquisition, Piedmont became wholly owned by

Duke Energy. However, “[c]ontrol through the ownership of shares does not fuse the corporations,

even when the directors are common to each.” Bestfoods, 524 U.S. at 61. Similarly, Thomas E.

Skains (Piedmont’s then-Chairman, President, and CEO) was added to Duke Energy’s Board of

Directors following the acquisition, but “it is entirely appropriate for directors of a parent

corporation to serve as directors of its subsidiary, and that fact alone may not serve to expose the

parent corporation to liability for its subsidiary’s acts.” Id.

         Plaintiffs fail to allege the business, purpose, equipment, customers, and supervision of

Duke Energy and Piedmont are substantially identical. Nor could Plaintiffs so allege, even if they

tried. Duke Energy and Piedmont operate different equipment in different states. The extensive

energy refinement, power plant, and gas pipeline systems run by each corporation are part of

separate networks. Duke Energy does not employ Piedmont’s employees. Duke Energy does not

4816-7605-2144.2
                                                   15


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 15 of 26 PageID #: 321
serve Piedmont’s customers. The integration of corporate functions such as accounting, human

resources and information technology, (2nd Am. Compl. at ¶ 43), pension and savings plan benefits

(Id. at ¶ 46), and website features (Id. at ¶ 49-52) does not affect the parent-subsidiary relationship

in any way.

         The CBAs Plaintiffs allege were breached confirm that the signatory employer (both pre

and post-acquisition) is Piedmont Gas, not Duke Energy. The mere fact that corporate parent Duke

Energy owns its subsidiary Piedmont does not make Duke Energy the alter ego of Piedmont, and

does not make Duke Energy a proper party to this lawsuit. Count IV of the Second Amended

Complaint (For Liability on Behalf of Defendant Duke Energy Under Veil-Piercing/Alter Ego

Theory) should accordingly be dismissed.


C.       The Union did not exhaust its internal contractual remedies as required prior to
         asserting a § 301 claim in this Court.

         When a CBA sets forth a grievance procedure, that is the exclusive and final remedy for

disputes arising under that agreement. Sims v. Boeing Co., 60 F. Supp. 2d 1220, 1228 (D. Kan.

1999) (citing Vaca v. Sipes, 386 U.S. 171, 184 (1967)). “[I]t is the arbitrator, not the court, who

has the responsibility to interpret the labor contract at first instance.” Allis-Chambers Corp. v.

Lueck, 471 U.S. 202, 220 (1985).

         As this Court has recently stated, “[t]here is a strong federal policy in favor of the finality

of arbitration in resolving labor disputes by grievance procedures adopted by the parties.” Gipson

Mechanical Contractors, Inc. v. U.A. Local 572 of the United Association of the Journeyman and

Apprentices of the Plumbing and Pipefitters Industry of the United States and Canada (AFL-CIO),

362 F. Supp. 3d 451, 460 (M.D. Tenn. 2019) (Trauger, J.) (citing Malone v. U.S. Postal Serv., 526

F.2d 1099, 1104 (6th Cir. 1975)). Accordingly, “where the contract provides grievance and

4816-7605-2144.2
                                                   16


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 16 of 26 PageID #: 322
arbitration procedures, those procedures must first be exhausted and courts must order resort to

the private settlement mechanisms without dealing with the merits of the dispute.” Id. (internal

quotations omitted).

         In Gipson, the same Union that brings this action (albeit a different local) advocated for

dismissal of an employer’s breach of contract claim against it, arguing to the Court that “a claim

under Section 301 will lie only when a plaintiff ‘has first exhausted the exclusive grievance and

arbitration procedures provided in the collective bargaining agreement.’” Memo. in Support of

Motion to Dismiss, Doc. No. 12, 3:18-cv-00768 (Sept. 27, 2018).

         The Union’s arguments for dismissal of a claim against it in Gipson dictate dismissal of its

breach of contract claim here. The 2018 CBA contains a dispute resolution provision at Article

XII, requiring the parties to proceed through their agreed multi-step process in order to resolve the

dispute “in the simplest and most direct manner” possible. (See 2018 CBA, Ex. 4 Art. XII at 13).

Furthermore, Article XII provides that, if the Union “fails to submit the grievance in writing …

[or fails] to appeal to the next step of the procedure within the time limit provided, the grievance

shall be deemed not to exist and no action shall be taken by either party.” (Id. at 15). The Union’s

agreement to this contractual dispute resolution procedure bars its attempt to side-step that

procedure here and first raise its dispute in federal court instead.

         Plaintiff’s assertion that “it would have been futile for Local 702, the Named Participants,

or putative Class members to obtain relief through the grievance procedure or exhaust their

administrative remedies” is unsupported by any factual allegations whatsoever. (2nd Am. Compl.

¶ 94). Plaintiffs simply failed to follow the mandatory grievance procedure in the CBA. They

cannot circumvent this obligation without “a clear and positive showing of futility,” and no such



4816-7605-2144.2
                                                  17


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 17 of 26 PageID #: 323
clear and positive showing has been made. Miller v. Chrysler Corporation, 748 F.2d 323, 326 (6th

Cir. 1984).

         Similarly, the Individual Plaintiffs cannot avoid the grievance process in the CBA by

characterizing their claims as “class claims.” It is well settled that the unavailability of classwide

arbitration procedures is not a basis to invalidate an agreement to arbitrate. Epic Sys. Corp. v.

Lewis, 138 S. Ct. 1612, 1631 (2018); AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 336

(2010). The Individual Plaintiffs are contractually obligated to grieve their claims, and should not

be permitted to “end run” the mandatory grievance process.


D.       Any ERISA claims arising out of the collective bargaining agreement were subject to
         the grievance procedure in the CBA as well.

         As discussed below, the Individual Plaintiffs’ ERISA claim fails as a matter of law. The

Court, however, should dismiss their ERISA claim prior to reaching the merits because that claim,

like the Union’s breach of contract claim, is subject to a mandatory contractual dispute resolution

process in which the Individual Plaintiffs have not engaged.

         In a case involving LMRA and ERISA claims over collectively bargained retiree medical

benefits, the Sixth Circuit made clear that ERISA claims arising out of a collective bargaining

agreement can be subject to the collective bargaining agreement’s arbitration provision, even

where the arbitration provision does not specifically reference ERISA claims. Van Pamel v. TRW

Vehicle Safety Sys., Inc., 723 F.3d 664, 669 (6th Cir. 2013). This principle is a departure from the

general rule that federal statutory claims are not subject to mandatory arbitration unless specifically

listed in the arbitration provision. Id. The Sixth Circuit explained the common-sense logic for

this rule:



4816-7605-2144.2
                                                  18


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 18 of 26 PageID #: 324
         ERISA claims are distinguishable from ADEA claims because ERISA claims are
         derived, at least in part, on the rights a plaintiff may have under a collective
         bargaining agreement. In other words, if Plaintiffs’ contractual claim fails because
         the CBA does not create a vested right to healthcare benefits, their ERISA claims
         must fail as well. … Thus ERISA claims can be the subject of arbitration pursuant
         to a CBA, even without an express listing of “ERISA claims” in the arbitration
         provision, because the genesis of the claim is the agreement, not the statute.

Id. at 669-70.

         Here, like in Van Pamel, the Individual Plaintiffs’ purported ERISA claim derives from

the CBA. Indeed what the Individual Plaintiffs call the “Plan” and “governing Plan documents”

are in reality a single provision from successive CBAs. (See 2nd Am. Compl. at ¶ 19). Those

provisions do not exist separately from those CBAs and the mandatory dispute resolution

procedures included therein. The Individual Plaintiffs’ ERISA claim should accordingly be

dismissed on this basis as well.

E.       The sick leave provision in the parties’ prior CBAs was a payroll practice, not an
         ERISA plan.

         The Individual Plaintiffs’ ERISA claim fails as well because the benefit at issue -- paid

sick leave -- is not, and was never, subject to ERISA.

         In the Sixth Circuit, courts apply the following three-part test to determine whether a plan

or practice is governed by ERISA:

         (1) first, does a “safe harbor” exception apply;

         (2) if not, do “the surrounding circumstances” suggest that “a reasonable person could
             ascertain the intended benefits, the class of beneficiaries, the source of financing, and
             the procedures for receiving benefits”; and

         (3) has “the employer established or maintained the plan with the intent of providing
             benefits to its employees.”




4816-7605-2144.2
                                                  19


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 19 of 26 PageID #: 325
Langley v. DaimlerChrysler Corp., 502 F.3d 475, 479 (6th Cir. 2007). The safe harbor provisions

are found in the Department of Labor’s ERISA regulations. Applicable here is the safe harbor for

“payroll practices,” which states in pertinent part:

         For purposes of [ERISA], the terms “employee welfare benefit plan” and “welfare
         plan” shall not include -
         …
         (2) Payment of an employee’s normal compensation, out of the employer’s general
         assets, on account of periods of time during which the employee is physically or
         mentally unable to perform his or her duties, or is otherwise absent for medical
         reasons (such as pregnancy, a physical examination or psychiatric treatment) ….

29 U.S.C. § 2510.3-1(b)(2). If a particular benefit meets the definition of a payroll practice, it is

exempt from ERISA and the analysis ends at the first step. See Langley, 502 at 479-80 (holding

that an employer’s disability absence plan was a payroll practice and not an ERISA-governed

welfare plan because the benefit was paid out of the company’s general assets and recipients

received only “normal” compensation).6

         Here, the sick leave benefits provided in the CBA fall squarely within the definition of a

payroll practice exempt from ERISA. Article X of the 1989 CBA confirms that the provision

provides continuation of employee wages: “pay will be computed at straight time rates for the

employee’s regularly scheduled days of work.” (1989 CBA, 2nd Am. Compl. Ex. A, Art. CVII at

23). And neither Article X nor any other provision in the 1989 CBA (or any subsequent CBA)

creates a trust or funding source other than Piedmont Gas’s general assets through its customary

payroll practices. These indisputable facts, all of which are confirmed in the Second Amended




6
  The analysis in Langley was complicated by the fact that the governing documents referenced ERISA, the fact that
the employer’s disability absence plan was a payroll practice notwithstanding. See Langley, 502 F.3d at 479-481.
Those more complicated facts, which did not change the result regardless, are not present here. None of relevant
collective bargaining agreements make any suggestion that sick leave was governed by ERISA, nor have Plaintiffs
presented any other document suggesting anyone ever thought sick leave benefits might be governed by ERISA.
4816-7605-2144.2
                                                       20


    Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 20 of 26 PageID #: 326
Complaint and the CBAs referenced therein, dictate dismissal of the Individual Plaintiff’s ERISA

claim.


F.       Even if ERISA governed the sick leave provision of the parties’ prior CBA, the
         Individual Plaintiffs’ ERISA claim would still fail because those sick leave “benefits”
         were not vested.

         Assuming the Individual Plaintiffs could clear the two prior hurdles to their ERISA claim,

that claim still fails because the “benefit” they claim Piedmont Gas took away was not a vested

benefit and could be modified or terminated without violating ERISA.

         As the United States Supreme Court has noted, “ERISA does not create any substantive

entitlement to employer-provided health benefits or any other kind of welfare benefits.” Curtiss-

Wright Corp. v. Schoonejogen, 514 U.S. 73, 78 (1995). An employer can accordingly amend a

plan in a manner that deprives participants of welfare benefits they previously received, “for any

reason at any time,” without violating ERISA. Id. In the context of collectively bargained benefits,

this means that welfare benefits in a CBA do not survive the expiration of the CBA that provides

them (by virtue of the application of the CBA’s durational clause). There is a limited exception to

this general rule in the context of collectively bargained retiree welfare benefits. In the Sixth

Circuit, the rule in this regard is clear, “A CBA’s general durational clause applies to healthcare

benefits unless [the CBA] contains clear, affirmative language indicating the contrary.” Zino v.

Whirlpool Corp., 763 Fed. Appx. 470, 472 (6th Cir. Feb. 15, 2019) (quoting Fletcher v. Honeywell

Int’l, Inc., 892 F.3d 217, 228 (6th Cir. 2018)).

         Here, the various CBAs the Individual Plaintiffs reference do not contain “clear,

affirmative language” indicating that the sick leave benefits were intended to vest or otherwise

survive the expiration of the applicable CBAs.


4816-7605-2144.2
                                                   21


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 21 of 26 PageID #: 327
G.       The Individual Plaintiffs’ age discrimination claim is preempted by the LMRA.

         The Individual Plaintiffs’ final claim of age discrimination under the Tennessee Human

Rights Act (“THRA”) arises solely out of the Union’s and Piedmont Gas’s collective bargaining

efforts. This legal theory is inextricably intertwined with the parties’ CBAs and their collective

bargaining efforts generally. The LMRA preempts state law discrimination claims like this.

         “When resolution of a state law claim is substantially dependent upon analysis of the terms

of an agreement made between the parties in a labor contract, that claim must either be treated as

a § 301 claim or dismissed as pre-empted by federal labor contract law.” Bailey v. U.S.F. Holland,

Inc., No. 3:15-cv-0025, 2015 WL 2125137, *19-20 (M.D. Tenn. May 6, 2015) (Trauger, J.) (citing

Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985)).

         This Court has set out the test for analyzing § 301 preemption of state law claims:

         First, courts must determine whether resolving the state law claim would require
         interpretation of the terms of the labor contract. [Paul v. Kaiser Foundation Health
         Plan of Ohio, 701 F.3d 514, 519 (6th Cir. 2012)]. If so, the claim is preempted.
         “The preemption question depends on whether the essence of a plaintiff’s claim is
         ‘inextricably intertwined’ with interpretation of CBA terms or whether it is only
         ‘tangentially related’ to the CBA.” Powers v. Cottrell, 728 F.3d 509, 516 (6th Cir.
         2013) (quoting Paul, 701 F.3d at 522). Second, courts must ascertain whether the
         rights claimed by the plaintiff were created by the labor contract, or instead by state
         law. Id. If the rights were created by the labor contract, the claim is preempted. Id.
         If a state law claim fails either of these two requirements, it is preempted by § 301.
         Id. On the other hand, “[i]f the right both is borne of state law and does not invoke
         contract interpretation, then there is no preemption.” [DeCoe v. GMC, 32 F.3d 212,
         216 (6th Cir. 1994)].

Bailey, 2015 WL 2125137 at *21.

         The Sixth Circuit has repeatedly analyzed the interrelationship between a particular

discrimination claim and an applicable CBA, and those prior decisions provide helpful guidance

in determining which discrimination claims are sufficiently independent of a CBA to survive §

301 preemption and which are not.

4816-7605-2144.2
                                                   22


     Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 22 of 26 PageID #: 328
         Where a plaintiff’s theory of discrimination challenges an action taken by his or her

employer that can be analyzed without interpreting an applicable CBA, the claim is not preempted

by § 301, even if the employer refers to the CBA in asserting its defense. See O’Shea v. Detroit

News, 887 F.2d 683, 687 (6th Cir. 1989); Smolarek v. Chrysler Corp., 879 F.2d 1326, 1334 (6th

Cir. 1989). Conversely, where a plaintiff’s discrimination theory is “substantially dependent on

analysis of a collective bargaining agreement, [it is] completely preempted by § 301 of the

LMRA.” Paluda v. ThyssenKrupp Budd Co., 303 Fed. Appx. 305, 309 (6th Cir. 2008); see also

Slinker v. Jim Beam Brands Co., 689 Fed. Appx. 406, 409 (6th Cir. 2017); Diehl v. Int'l Truck &

Engine Corp., 132 Fed. Appx. 590, 593 (6th Cir. 2005).

         The Sixth Circuit’s opinion in Slinker is instructive. In that case, a Jim Beam employee

alleged that Jim Beam discriminated against him based on his age in violation of the Kentucky

Civil Rights Act after it fired him for failing a drug test that was not administered as required by

the relevant CBA. Slinker, 689 Fed. Appx. at 407. The Sixth Circuit affirmed the district court’s

application of § 301 preemption, reasoning:

         As the district court properly concluded, plaintiff's age discrimination claim plainly
         falls within the first prong. Slinker's complaint amply suggests interpretation of the
         union contract's drug-testing article is required to adjudicate his claim under
         Kentucky law—he complains that Jim Beam drug tested him in a manner that
         "violat[ed] . . . the policy and procedures outlined in the Collective Bargaining
         Agreement," while at the same time Jim Beam delayed a drug test for a younger
         co-worker also "in violation of the collective bargaining agreement . . . ."
         Determining whether Jim Beam complied with the union contract when it drug
         tested plaintiff and his co-worker necessarily requires interpreting the drug-testing
         provision of the contract. Because "plaintiff can[not] prove all of the elements of
         his claim without the necessity of contract interpretation"—i.e., whether Jim Beam
         treated an alleged comparator differently—Section 301 preempts his claim, and
         therefore there is no miscarriage of justice. DeCoe v. Gen. Motors Corp., 32 F.3d
         212, 216 (6th Cir. 1994); Paluda v. ThyssenKrupp Budd Co., 303 F. App'x 305,
         308-09 (6th Cir. 2008).

689 Fed. Appx. at 408-09.

4816-7605-2144.2
                                                  23


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 23 of 26 PageID #: 329
         Here, the Individual Plaintiffs’ age discrimination claim necessarily, and unavoidably,

requires interpretation of the parties’ CBAs, and the Individual Plaintiffs’ pleadings confirm it. In

pleading their THRA claim, the Individual Plaintiffs allege, as a basis for their claim, that they

“earned and were entitled to the benefits provided them pursuant to the Plan.” (2nd Am. Compl. at

¶ 81). That allegation cannot be evaluated without interpreting what the Individual Plaintiffs call

“the Plan” but what is in reality a provision of the CBA. (Id. at ¶ 19).

         The Individual Plaintiffs attempt to minimize the Union’s role in setting the terms and

conditions of employment for bargaining unit employees through collective bargaining, going as

far as alleging, without any reference to the Union, that Piedmont Gas “controlled the terms of

employment for Named Participants and the Class members during the relevant period, including

employee benefits.” (Id. at ¶ 79). That allegation cannot be squared with principles of collective

bargaining and the Union’s CBA with Piedmont Gas, including contractual provisions addressing,

Benefit Plans (Article XIII), Vacation (Article XIV), Holidays (Article XV), Sick Leave (Article

XVI), and Parental Leave (Article XVII), all of which are, broadly considered, employee benefits.

But regardless, the 2012 CBA references carried-over sick leave and the 2018 CBA does not. This

change in the terms of successive CBAs is the crux of Plaintiffs’ claims, and the circumstances

under which a particular benefit was previously referenced in a CBA, and now is not, per se cannot

be evaluated without interpreting the relevant CBAs.

         The application of § 301 preemption here is consistent with federal labor law policy. If the

Union believed the removal of continued carry-over of banked sick leave was unfair--or as the

Individual Plaintiffs now allege, discriminatory--it should have addressed it during negotiations.

It did not, and instead agreed to the 2018 CBA. Permitting the Individual Plaintiffs to attack a

CBA with a discrimination theory while giving their Union a “free pass” would incentivize labor

4816-7605-2144.2
                                                 24


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 24 of 26 PageID #: 330
unions to agree to contract terms that some constituencies prefer and then collaterally attack the

very CBA they just ratified on behalf of other constituencies.7 That result would be anathema to

orderly labor relations and federal labor law.


                                               IV.      Conclusion

         If the Union and the Individual Plaintiffs have a labor dispute they believe should be

addressed, they must do so with Piedmont Gas -- not Duke Energy -- and through the contractual

dispute resolution process to which they agreed. Sixth Circuit law does not permit them to

unilaterally side-step that agreed process in favor of a federal court action. Their claims should

accordingly be dismissed.



                                                       s/ Paul S. Davidson
                                                       Paul S. Davidson (TN BPR# 011789)
                                                       John E. B. Gerth (TN BPR# 024439)
                                                       WALLER LANSDEN DORTCH & DAVIS, LLP
                                                       The Nashville City Center
                                                       511 Union Street, Suite 2700
                                                       Nashville, Tennessee 37219
                                                       Phone: 615-244-6380
                                                       Email: paul.davidson@wallerlaw.com
                                                       Email: jeb.gerth@wallerlaw.com

                                                       Counsel for Defendants Piedmont Natural Gas
                                                       Company, Inc. and Duke Energy Corporation




7
  If the Individual Plaintiffs believe Piedmont Gas violated their contractual rights regarding accrued sick leave and
the Union did not appropriately address it, they have a remedy in the form of a § 301 hybrid claim against Piedmont
Gas for breach of contract and the Union for failure to represent them.
4816-7605-2144.2
                                                         25


    Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 25 of 26 PageID #: 331
                                    Certificate of Service

       I certify that a true and correct copy of the foregoing was served via the Court’s CM/ECF
system upon:

         Joe P. Leniski, Jr.
         Karla M. Campbell
         BRANSTETTER STRANCH & JENNINGS, PLLC
         The Freedom Center
         223 Rosa L. Parks Avenue, Suite 200
         Nashville, TN 37203

on January 13, 2020.

                                            /s/ Paul S. Davidson
                                            Paul S. Davidson




4816-7605-2144.2
                                              26


   Case 3:19-cv-00468 Document 30 Filed 01/13/20 Page 26 of 26 PageID #: 332
